 Case 3:20-cv-02910-L Document 175-2 Filed 10/23/20                Page 1 of 2 PageID 2483



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                     §
U.S. COMMODITY FUTURES TRADING                       §
COMMISSION, et al.                                   §
                                                     §
                      Plaintiffs,                    §
                                                     §            CIVIL ACTION NO.
v.                                                   §              3:20-CV-2910-L
                                                     §
TMTE, INC. a/k/a METALS.COM, CHASE                   §
METALS, INC., CHASE METALS, LLC,                     §
BARRICK CAPITAL, INC., LUCAS THOMAS                  §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,              §
and SIMON BATASHVILI,                                §
                                                     §
                      Defendants,                    §
                                                     §
TOWER EQUITY, LLC,                                   §
                                                     §
                      Relief Defendant.              §
                                                     §




                         ORDER FOR "SHOW CAUSE" HEARING

       On this date, the Court considered the Receiver's Emergency Motion for Show Cause

Hearing to Hold Defendants Asher and Batashvili in Civil Contempt, together with all supporting

evidence. The Comi accordingly orders as follows:

       On - - - - - at _ _ _ , _.m., Defendants Lucas Thomas Erb a/k/a Lucas Asher

a/Ida Luke Ashe and Simon Batashvili are each ordered to appear at _ _ _ _ _, and show

just cause why they should not be held in civil contempt and incarcerated until such time as they

comply with the terms of the Court's orders.

       So Ordered.
 Case 3:20-cv-02910-L Document 175-2 Filed 10/23/20   Page 2 of 2 PageID 2484




Signed this _ _ _ _ _ day of October, 2020




                         UNITED STATES DISTRICT COURT ruDGE
